UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Commission File No. 0-24805 LITTLEFIELD CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-2723809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2501 N. Lamar Blvd. Austin, Texas 78705 (Address of principal executive offices) Registrant's telephone number: 512-476-5141 Securities registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer ”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant at the close of business on June 30, 2011, was $3,890,735 based upon the last sales price reported for such date on the OTC Bulletin Board. For purposes of this disclosure, shares of Common Stock held by persons who hold more than 5% of the outstanding shares of Common Stock and shares held by officers and directors of the registrant as of June 30, 2011 have been excluded in that such persons may be deemed affiliates. This determination is not necessarily conclusive. At the close of business on March 2, 2012 registrant had outstanding 17,337,901 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates certain information by reference from the definitive proxy statement to be filed by the registrant for its Annual Meeting of Stockholders to be held on May 16, 2012 (the “Proxy Statement”). Table of Contents TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 3 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. PROPERTIES 5 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. MINE SAFETY DISCLOSURES 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. SELECTED FINANCIAL DATA 7 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 13 ITEM 9A. CONTROLS AND PROCEDURES 13 ITEM 9B. OTHER INFORMATION 14 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 15 ITEM 11. EXECUTIVE COMPENSATION 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 15 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTION, AND DIRECTOR INDEPENDENCE 15 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 15 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 16 SIGNATURES 17 FINANCIAL STATEMENTS Table of Contents This report contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements appear in a number of places in this Report and include all statements regarding the intent, belief or current expectations of the Company, its directors or its officers, with respect to, among other things:(i) the Company’s financing plans; (ii) trends affecting the Company’s financial condition or results of operations; (iii) the Company’s growth strategy and operating strategy; and (iv) the declaration and payment of dividends.Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors discussed herein and those factors discussed in detail in the Company’s filings with the Securities and Exchange Commission. PART I ITEM 1 – BUSINESS Littlefield Corporation is a holding company incorporated in Delaware in 1994. Its businesses develop, own and operate charitable bingo halls with solely domestic U.S. operations in Texas, Alabama, Florida and South Carolina; collectively these are referred to as “Littlefield Entertainment”. As of January 2012, the Company operated 38 charitable bingo halls. CURRENT YEAR EVENTS: In 2011, we continued to execute our growth strategy despite a slow economy. The Company achieved revenue from continuing operations of $9.43 million, within 2% of its prior annual record level of bingo revenue achieved last year. The revenue decline was mainly attributable to two regional submarkets – one within the state of Texas and South Carolina. Gross margin was 30% of revenue compared to 34% of revenue in the prior year. Growth and expansion We completed three acquisitions of bingo halls in January, June and November 2011. During 2011, certain Texas start-up halls had a measurable unfavorable impact on earnings of $0.4 million. In January 2011, we reached a settlement affecting one of these halls. This settlement will impact the Company by reducing future legal expenses, improving returns and leaves us with a stronger position in the local nighttime bingo market. Legal matters The Company’s 2011 results include approximately $654,000 of legal expense for South Carolina, Texas and its Furtney litigation to resolve certain legal matters and respond to certain regulatory changes. As noted above we resolved a case in Texas. In addition we concluded the litigation with Furtney. As a result these expenses should be more manageable in the future. The legal matters are discussed more thoroughly in Item 3 – Legal Proceedings and in Note 13 of the Company’s Consolidated Financial Statements. Special charges For 2011, the Company recorded an asset impairment charge of approximately $389,000 reflecting the write-down of the carrying value of goodwill and certain other intangibles associated with closing two bingo halls whose leases expired in accordance with the terms of those leases.This was a non-cash cost. Net income Including the approximately $1.4 million of noted items above, the Company posted a net loss of approximately $954,000 or a net loss of $0.06 per share compared to a net loss of approximately $209,000 or a net loss of $0.01 per share in the prior year. 3 Table of Contents PRINCIPAL BUSINESS AND MARKETS LITTLEFIELD ENTERTAINMENT.Our business is the management of charitable bingo halls.We might be called a “commercial lessor”, “charitable bingo lessor”, “bingo conductor” or “bingo promoter” depending upon the jurisdiction in which we are operating. “Littlefield Entertainment” owns and operates 38 charitable bingo halls.Of these 38 bingo halls, thirteen (13) are in Texas (Austin-1, Abilene-1, Amarillo-3, McAllen-3, Odessa-1, Midland-1, San Angelo-2 and San Antonio-1), three (3) are in Alabama (Montgomery-2 and Mobile-1),twenty-one (21) are in South Carolina (Charleston-5, Georgetown-1, Goose Creek-2, Conway-1, Warrenville-1, Greer-4, Sumter-1, Columbia metro-6) and one (1) is in Florida. A new charity bingo hall is created when we contract with a real estate landlord, through a long-term real estate lease, to rent premises suitable for a bingo hall.We engage in market, demographic and location research in order to ensure the suitability of a specific site for the development of a new bingo hall.We then develop the physical plant for a bingo hall based upon our expertise; and, attract the requisite number of charities for the use of the premises and the services provided to support the charities’ conduct of bingo operations. When we invest in a new start up bingo hall, we anticipate recovering our entire investment (usually $200,000 to $500,000) within one to two years after the attainment of a stable and predictable operating environment (typically 6-12 months after the initiation of operations with a full contingent of charities). In addition to starting up new charitable bingo halls, we may acquire other operations that also engage in the management of charitable bingo halls.We anticipate an immediate going in return of 25-35% on our entire investment and the ability to sustain that level of performance for a ten (10) year period, absent only regulatory or environmental changes beyond our ability to predict or control. Since 2008, the Company has invested approximately $3.8 million in the acquisition of bingo halls. These acquisitions included a net addition of thirteen halls. Subsequent to purchasing these halls, the Company has made certain capital expenditures and leasehold improvements to improve the operating environment and has applied its expertise to the extent allowed by the respective regulations in the jurisdiction of each hall. The average rate of return of these acquired halls collectively has been approximately 27%. In 2011, our charitable bingo halls raised approximately $2,685,000 in charitable funding for those charities that operate in our bingo halls.We helped raise $630,000 for charities in South Carolina, $425,000 for charities in Alabama, $65,000 in Florida and $1,565,000 for charities in Texas.Over the last ten years, our Company has helped raise over $34.6 million for charity. Competition The charitable bingo market is a fragmented market, often with operators who are individuals or partnerships, with no one dominant competitor.Competition also includes charitable organizations.From region to region there may be a dominant player in their immediate markets, but we are the only publicly traded bingo promoter with more than just a regional presence. Our unit of competition is an individual bingo hall.Competition is further subdivided by the time of day or night that a bingo hall operates.A bingo hall could generally be a daytime hall, a nighttime hall or a late night hall.In certain jurisdictions, we would like to operate at all three times.An individual bingo hall competes within a trade area of approximately fifteen (15) miles against other bingo halls operating at the same time.Within a larger market (e.g. Charleston, South Carolina) the presence of a number of bingo halls may not give rise to significant competition.In general, we believe that approximately one to one and a half percent (1-1.5%) of the population in a city of more than 100,000 are meaningful and consistent bingo players. The principal methods of competition used, once an ideal location is obtained, include providing clean, safe and attractive facilities, creating customer loyalty through various marketing efforts, and other promotional programs to stimulate interest in not only playing the game of bingo, but in frequenting our bingo locations specifically.Our combined industry knowledge also gives us a competitive advantage when negotiating with the various charities to use our facilities for their operations.Direct advertising is not permitted under the local bingo regulations by the promoter’s organizations in some jurisdictions and is permitted in others. 4 Table of Contents Regulation In 2011, we operated in Texas, Alabama, Florida and South Carolina, and each state regulates charitable bingo as authorized by its statutes. In Texas, the Texas Lottery Commission regulates bingo and its rules are uniform throughout the State.In general, a bingo hall can contain up to seven (7) charities and can operate seven (7) days per week and conduct as many as fourteen (14) bingo sessions per week. In South Carolina, the South Carolina Department of Revenue is the principal regulator for bingo.Its rules are uniform throughout the State.In general, a bingo hall can contain a single charity and can only operate five (5) sessions per week with a Class B license or every day with a Class C license.In general, a Class C hall is permitted to play more often, but is required to pay out less money than a Class B hall. In Alabama, bingo can only be played in counties that have a “local bill” authorizing bingo that has been passed by the state legislature.The local county sheriff is the principal regulator of bingo and regulations vary from county to county.In general, a bingo hall can contain up to ten (10) charities and can operate seven (7) days per week and conduct up to twenty-one (21) bingo sessions per week. In Florida, charitable bingo is authorized by the Florida Statutes. The local state attorney or county sheriff is the principal regulator of bingo. Employees As of the report date, we had approximately thirty two (32) employees and six (6) directors, of which one is a full time employee.Of the current employment level, twenty (20) are with Littlefield Entertainment and twelve (12) are at corporate headquarters in Austin, Texas. Littlefield Entertainment consists of thirteen (13) full time employees and seven (7) part time employees. ITEM1B – UNRESOLVED STAFF COMMENTS None ITEM 2 – PROPERTIES Our principal executive offices, which we own, are located at 2501 North Lamar Boulevard, Austin, Texas 78705. We lease space for the majority of our bingo operations in Texas, Alabama, South Carolina and Florida and in turn sublease the bingo centers to various charities.Some of our leases require real estate taxes, insurance, common area maintenance and repair expenses to be paid in addition to rent.We own four bingo centers.We believe the condition of our leased and owned properties is good.No single property, leased or owned, amounts to 10% or more of our total assets. State City Location Purpose Location Name Status Alabama Mobile Bingo Hall Bingo Haven Operating Montgomery Bingo Hall Winners Operating Montgomery Bingo Hall Good Times Operating South Carolina Charleston (2) Bingo Halls (B&C) Beacon Operating Charleston (2) Bingo Halls (B&C) Lucky, Goldstrike Operating Charleston (1) Bingo Halls (C) Evanston Operating Columbia metro (6) Bingo Halls (B&C) Mr. Bingo (2), Westside,St. Andrews, Carolina, Cayce Operating Sumter (1) Bingo Hall (C) Main Spot Operating Georgetown Bingo Hall By George! Bingo Operating Greer / Greenville (4) Bingo Halls Mr. Bingo, Greer, Piedmont, Surfside Operating Conway Bingo Hall Mill Pond Bingo Operating Warrenville Bingo Hall Mr. Bingo Valley Operating Goose Creek (2) Bingo Halls Galley Hall, B&L Operating 5 Table of Contents Texas Abilene Bingo Hall Ambler Bingo Operating Amarillo Bingo Hall High Plains Bingo Operating Amarillo Bingo Hall Goldstar Bingo Operating Amarillo Bingo Hall Grandview Operating Austin Corporate Headquarters Corporate Hdqtrs Occupied Austin Bingo Hall American Operating McAllen Bingo Hall Americana Operating McAllen/San Juan Bingo Hall Triple City Bingo Operating McAllen Bingo Hall El Bingo Grande Operating Midland Bingo Hall Bingo Barn Operating Odessa Bingo Hall Odessa Bingo Operating San Antonio Bingo Hall Blanco Bingo Operating San Angelo Bingo Hall San Angelo Bingo I Operating San Angelo Bingo Hall San Angelo Bingo II Operating Florida Pensacola Bingo Hall Town & Country Operating ITEM 3– LEGAL PROCEEDINGS The information required by this item is incorporated by reference to Note 13 to the Consolidated Financial Statements set forth on pages F-23 to F-24 hereof. ITEM 4 – MINE SAFETY DISCLOSURES Not applicable. 6 Table of Contents PART II ITEM 5– MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on the OTC Bulletin Board under the symbol "LTFD". The following table shows the range of reported high and low closing prices for our common stock for the periods indicated as reported on a daily basis by the OTC Bulletin Board. 2011: High Low 2010: High Low First Quarter $ $ First Quarter $ $ Second Quarter $ $ Second Quarter $ $ Third Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fourth Quarter $ $ Security Holders As of March 2, 2012, our common stock was held by approximately 600 beneficial shareholders. Dividends We have not paid, and currently have no intention to pay, any cash dividends on our common stock. Securities Authorized For Issuance Under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders $ 0 Equity compensation plans not approved by security holders NA NA NA Total $ 0 Forfeited options become available for future issuance under the Company’s equity compensation plans. Issuer Purchases of Equity Securities During 2010, we had a share repurchase program that authorized us to purchase shares of common stock up to $500,000 in order to increase shareholder value and manage dilution resulting from shares issued under equity compensation plans. No shares were repurchased during 2011. During 2010, 694,008 shares were repurchased at an average price paid per share of $0.70. ITEM 6 – SELECTED FINANCIAL DATA Not applicable 7 Table of Contents ITEM 7– MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our Company was formed in 1994 as a Delaware corporation to consummate the acquisition of charitable bingo halls and other legal gaming operations, and completed an initial public offering in December of 1994. We operate primarily through wholly owned subsidiaries in Texas, Alabama, South Carolina and Florida. We intend to grow our business through acquisitions and the selective start up of charitable bingo halls in markets in which we currently operate and other attractive markets. The statements in this Annual Report on Form 10-K relating to matters that are not historical facts, including, but not limited to statements found in this “Management Discussion and Analysis of Financial Condition and Results of Operations”, are forward-looking statements that involve a number of risks and uncertainties.Factors that could cause actual future results to differ materially from those expressed in such forward-looking statements include, but are not limited to the impact of government regulation and taxation, customer attendance, spending, competition, general economic conditions, and other risks and uncertainties as discussed in this Annual Report. The discussion of results for 2011 and 2010 in this report focuses on the Company’s results of continuing operations which is comprised of the Company’s Entertainment business’ charitable bingo operations in four states: Texas, South Carolina, Alabama and Florida. In April 2009, the Company disposed of Premiere Tents & Events (PTE) event rental business thereby strategically aligning its focus on its Entertainment business. The disposition of PTE was the final transaction in the disposition of the Company’s Hospitality segment which had included units engaged in catering and party rentals. Results of Operations During 2011, the Company achieved approximately $9,435,000 of revenue from continuing operations, down 2% from last year’s record level. The Company posted a consolidated net loss from continuing operations of approximately $954,000 versus a loss from continuing operations of approximately $193,000 in the prior year. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, income from continuing operations was approximately $591,000, down approximately $583,000 from the prior year period. During 2010, the Company achieved a record level of revenue from continuing operations, which increased to approximately $9,635,000, and the Company posted a consolidated net loss from continuing operations of approximately $193,000 versus a loss from continuing operations of approximately $57,000 in the prior year. Excluding the notable items discussed more fully under Income (Loss) from Continuing Operations below, income from continuing operations was approximately $1,173,000, down approximately $350,000 from the prior year period. Revenues The following table sets forth the Company’s revenues from continuing operations for the twelve months ended December 31, 2011 and 2010: Change % Change Total Revenues $ $ $ ) (2 %) Entertainment $ ) (3 %) Texas ) (0 %) South Carolina $ ) (6 %) Alabama / Florida $ ) (2 %) Other $ $ $ NM 8 Table of Contents During 2011, revenues from continuing operations decreased approximately $200,000 or 2% from 2010. Entertainment revenue decreased approximately $246,000 reflecting lower revenues particularly from two submarkets in South Carolina and Texas. Other revenue includes other ancillary services and miscellaneous revenue not reported as Entertainment revenue. Entertainment revenues by state were as follows: Change Texas 50
